
	
		I
		112th CONGRESS
		2d Session
		H. R. 6182
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. Thompson of
			 California (for himself, Mr.
			 Levin, Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Doggett, Mr. Larson of
			 Connecticut, Mr.
			 Blumenauer, Mr. Kind,
			 Mr. Pascrell,
			 Ms. Berkley, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand the credit for qualifying advanced energy projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Advanced Energy Manufacturing
			 Jobs Act of 2012.
		2.Extension and
			 expansion of the qualifying advanced energy project credit
			(a)Certain projects
			 eligible for credit without limitation
				(1)In
			 generalSubsection (a) of
			 section 48C of the Internal Revenue Code of 1986 is amended by striking
			 an amount equal to and all that follows and inserting
					
						an amount equal to the sum
			 of—(1)30 percent of the basis of the statutory
				advanced energy property placed in service by the taxpayer during such taxable
				year, plus
						(2)30 percent of the
				qualified investment for such taxable year which respect to any qualifying
				advanced energy project of the
				taxpayer.
						.
				(2)Statutory
			 advanced energy propertySubsection (c) of section 48C of such
			 Code is amended by adding at the end the following new paragraph:
					
						(3)Statutory
				advanced energy property
							(A)In
				generalThe term statutory advanced energy property
				means any eligible property used exclusively to manufacture or
				fabricate—
								(i)equipment which
				uses solar energy to generate electricity,
								(ii)fuel cell power
				plants (as defined in section 48(c)(1)(C)), or
								(iii)systems for the
				electro-chemical storage of electricity (other than lead-acid batteries) for
				use—
									(I)in electric or
				hybrid-electric motor vehicles, or
									(II)in connection
				with electric grids.
									(B)TerminationSuch
				term shall not include any property for any period after December 31,
				2016.
							.
				(3)Denial of double
			 benefitSubsection (e) of
			 section 48C of such Code is amended by adding at the end the following:
			 Statutory advanced energy property shall not be taken into account in
			 determining the qualified investment in any qualifying advanced energy
			 project..
				(b)Extension and
			 modification of the qualifying advanced energy project program
				(1)Additional
			 limitation amount to be competitively allocated by SecretarySubparagraph (B) of section 48C(d)(1) of
			 such Code is amended to read as follows:
					
						(B)LimitationThe total amount of qualified investments
				which may be designated under such program shall not exceed the amount which
				will result in the total amount of credits allowed under such program being
				equal to the sum of the following amounts:
							(i)2009 limitation
				amount$2,300,000,000.
							(ii)2012 limitation
				amount$3,000,000,000.
							.
				(2)Manufacturing of
			 property used to produce composite utility polesClause (i) of section 48C(c)(1)(A) of such
			 Code is amended by striking or at the end of subclause (VI), by
			 redesignating subclause (VII) as subclause (VIII), and by inserting after
			 subclause (VI) the following new subclause:
					
						(VII)utility poles or supports made from
				composite materials which are comprised of at least 15 percent recycled
				materials and are fully recyclable,
						.
				(3)Preference in
			 selection criteria for manufacturingParagraph (3) of section 48C(d) of such
			 Code is amended by striking and at the end of subparagraph (A),
			 by striking the period at the end of subparagraph (B) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(C)shall give the lowest priority to projects
				which merely assemble
				components.
						.
				(c)Conforming
			 amendments
				(1)Paragraph (3) of section 48C(b) of such
			 Code is amended to read as follows:
					
						(3)LimitationThe amount which is treated as a qualified
				investment for all taxable years with respect to any qualifying advanced
				manufacturing project shall not exceed the amount designated by the Secretary
				under subsection
				(d).
						.
				(2)Subparagraph (A) of section 48C(c)(2) of
			 such Code is amended by inserting in the case of a qualifying advanced
			 energy project, before which is necessary.
				(3)Subparagraph (A) of section 48C(d)(2) of
			 such Code is amended—
					(A)by striking
			 during the 2-year period and inserting
						
							during the—(i)in the case of an allocation from the
				limitation described in paragraph (1)(B)(i), the 2-year
				period
							,
					(B)by striking the
			 period at the end and inserting , or, and
					(C)by adding at the
			 end the following new clause:
						
							(ii)in the case of an allocation from the
				limitation described in paragraph (1)(B)(ii), the 1-year period beginning on
				the date of the enactment of this
				clause.
							.
					(4)Paragraph (4) of
			 section 48C(d) of such Code is amended—
					(A)by striking all
			 that precedes subparagraph (A) and inserting the following:
						
							(4)Periodic review
				and redistributionAt such
				times as the Secretary determines
				appropriate—
							,
				and
					(B)by striking
			 Not later than 4 years after the date of the enactment of this section,
			 the in subparagraph (A) and inserting The.
					(5)Clause (v) of section 49(a)(1)(C) of such
			 Code is amended by inserting which is statutory advanced energy property
			 (as defined in section 48C(c)(3)) or after the basis of any
			 property.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			3.Modifications of
			 foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
			(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
				
					(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
						(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(3)Generally
				applicable income taxFor
				purposes of this subsection—
							(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or
				possession.
								.
			(b)Effective
			 Date
				(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years ending
			 after the date of the enactment of this Act.
				(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
				4.Limitation on
			 deduction for intangible drilling and development costs of major integrated oil
			 companies
			(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years ending
			 after the date of the enactment of this Act.
			
